Citation Nr: 1216584	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dystonia of the cervical spine, including as secondary to subluxation and dystonia of the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1965 to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2011 so the Veteran could be afforded an additional examination by VA.  This was accomplished and the case was returned to the Board.  


FINDINGS OF FACT

1.  The Veteran did not sustain a cervical spine injury or disease during service, and chronic symptoms of a cervical spine disorder were not manifested during service.  
	
2.  The Veteran did not continuously experience symptoms of a cervical spine disorder in the years after service.  

3.  A cervical spine disorder is not related to service.

4.  A cervical spine disorder is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability, including subluxation and dystonia of the right shoulder.  


CONCLUSION OF LAW

A cervical spine disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An April 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in July 2009 and, pursuant to remand by the Board, in January 2012.  The Board finds that the January 2012 examination report is adequate for rating purposes.  The examination was based on a thorough and accurate history, based on records review including the claims file and history given by the Veteran, current complaints reported by the Veteran, thorough examination and clinical testing, diagnoses, medical opinion, and stated bases for the medical opinion.  The Board finds that the rationale provided for the conclusions reached is adequate.  The Board finds that the opinion obtained is adequate.  The opinion was provided by qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has objected to the adequacy of the January 2012 examination report, stating that the VA examiner in January 2012 was not an orthopedist ("orthopedic doctor").  The examination was conducted pursuant to remand by the Board, which ordered that the Veteran should be scheduled for a VA orthopaedic examination, which is otherwise known as a VA "joints" examination.  The Board remand order did not indicate that the examination should be conducted by an orthopedist, or even that the examiner be a physician (doctor).  Because there was no requirement that the VA examination be conducted by an orthopedic doctor, there can be no noncompliance question or failure of the duty to assist with regard to the examiner who conducted the examination.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, a physician's assistant, or even a nurse practitioner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

The objections advanced by the Veteran basically amount to a disagreement with the conclusions reached by the examiner, rather than any allegations of deficiencies with the examination report.  See Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011) (holding the Board is not required to "give reasons and bases for concluding that a medical examiner is competent unless the issue is raised by the veteran").  Moreover, the Veteran is not shown to have the competency to establish that an orthopedic specialist is required.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


Service Connection for Cervical Spine Disability

The Veteran contends that service connection is warranted for a cervical spine disorder, which has been diagnosed as spastic torticollis or dystonia of the cervical musculature.  He believes that this disability cannot be disassociated from his service-connected right shoulder disorder, subluxation and dystonia of the right shoulder.  He asserts that it is not possible to determine the causes of dystonia.  He states that he has dealt with a stiff neck for years until he began having spasm, which forced him to seek medical attention.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of a cervical spine disorder were manifested during service.  On examination at entry into service, no pertinent abnormality was demonstrated.  STRs show no complaint or manifestation of a cervical spine disability.  On examination for separation from service, clinical evaluation of the neck and spine was normal.  

The Board next finds that the Veteran did not continuously manifest symptoms of a cervical spine disorder in the years after service.  Starting in 2010 as part of the VA claims process, the Veteran wrote that he had problems with his cervical spine since service, and has submitted other lay statements generally suggesting problems since the 1970s; however, these more recent statements asserting continuous symptomatology of the neck or cervical spine since service separation are inconsistent with, and outweighed by, the other, more contemporaneous lay and medical evidence of record, including histories given by the Veteran for treatment purposes.  In addition to the fact that the service treatment records show no in-service injury, disease, or even chronic symptoms of cervical spine disorder, including that at service separation examination the cervical spine was clinically assessed as normal, private treatment records dated from 1986 to 2005 show the history and first onset of neck problems years after service in 1982, and shows that these symptoms are not related to neck complaints that were subsequently noted after service in 1988.  Chronic consistent complaints of neck pain are not demonstrated in the private treatment records until 2000.  

Private treatment records show that in the years after service in December 1986 the Veteran was treated for a possible low back injury after picking up a television at work.  At that time, the Veteran did not mention any history or complaints of disability of the cervical spine.  In an April 1988 treatment note in which the Veteran was seen for spasm in the neck, he specifically stated that this was a different problem, one for which he had sought treatment in 1982.  It was reported for clinical purposes that in 1982 he had been referred to a physician for a workup of a torticollis for which he was treated with the medications Artane and Valium.  It was further reported that he had taken these medications for six months and had no further problems.  The 1988 report went on to state that the Veteran indicated that he had stress at his job.  Examination showed little, if any, spasm and no tenderness along the dorsal spines or over the spine of the scapula.  The impression was myositis and tension.  He was prescribed Parfon DS as needed for muscle spasm, and Buspar and Xanax for tension.  A report dated in October 1999 shows only treatment for low back pain and an April 2000 treatment report shows a history of muscle spasm, pain and torticollis of the neck, with a notation that in 1983 the Veteran had torticollis when he flexed his neck to the right.  Additional records in 2001 and 2005 show complaints of neck pain.  In April 2005, the Veteran was assessed as having neck pain, history of torticollis.  

The Board finds that the weight of the evidence demonstrates that a cervical spine disorder is not shown to have been caused by service.  As indicated above, there is not in-service injury, disease, or even symptoms of cervical spine disorder to which a cervical spine disability could be related.  On the question of relationship of current cervical spine disability to service, in an October 2010 statement, the Veteran's private physician stated that the Veteran had been under her care since March 2008 and had a history of symptoms of cervical dystonia since 1983.  Such history reflects a post-service onset of symptoms.  The examiner stated that the dystonia could be seen in the neck, but also in the extremities, and indicated that, although it has been reported to be the result of trauma, most cases were felt to be idiopathic in nature.  The physician in October 2010 did not render any further opinion regarding the etiology of the Veteran's cervical spine disability.  

On the question of relationship of cervical spine disorder to the service-connected right shoulder disability, A VA examiner in July 2009 reviewed the records, examined the Veteran, and rendered an impression of spastic torticollis or dystonia of the cervical musculature.  The VA examiner opined that the spastic torticollis or dystonia was an independent condition that was not related to trauma of the right shoulder that was documented in the Veteran's service treatment records (and for which the Veteran had been service connected); therefore, the VA examiner opined that it was less likely than not that the neck disability was related to the right shoulder injury.  

The Board further finds that a cervical spine disorder is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability, including subluxation and dystonia of the right shoulder.  The Veteran was afforded an examination by VA in January 2012 for the purpose of determining if there was a relationship between his service-connected right shoulder disability and the cervical spine disability.  After examination, the VA examiner rendered an opinion that the cervical spine disorder was less likely than not proximately due to the Veteran's service-connected right shoulder disability and that, based on all available information, it was less likely than not that the current diagnosis of cervical dystonia was proximately caused or aggravated by the service-connected right shoulder disability.  The examiner explained that STRs showed only referral to physical therapy for a right shoulder disability, with no mention of neck pain, neck injury, or neck pain that is related to the right shoulder disorder.  In addition, current medical literature revealed that the etiology of dystonia was unknown, but that acquired dystonia was the result of traumatic damage to the brain or exposure to certain medications.  The VA examiner stated that there was no mention in the medical literature of a cause from trauma to another extremity, only to trauma to the brain.  

This aspect of the Veteran's claim turns on the question of whether there exists a medical relationship between the cervical spine disorder and the service-connected right shoulder disability.  The Board points out that such questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, the only medical opinion is that there is no relationship between the cervical spine disorder and the service-connected right shoulder disability.    

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for dystonia of the cervical spine, including as secondary to service-connected subluxation and dystonia of the right shoulder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for dystonia of the cervical spine, including as secondary to subluxation and dystonia of the right shoulder, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


